DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed on December 30, 2020 and September 12, 2019 have been considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12 at lines 1-2, the limitation to “wherein the blend includes both the NMC compound and the NCA compound” is redundant over a similar limitation in claim 2 lines 1-3.  It is suggested to delete this limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites the limitation "the dLFMP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this limitation to --the dLMFP--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0270544) in view of Beck et al. (US 2011/0052988)
	For claims 1, 6 and 18:  Yoshida teaches positive electrode active material for use in a lithium-ion secondary battery, the positive electrode active material comprising a blend of a lithium manganese iron phosphate compound of LiαFeβM1-βXO4-γZy (Yoshida in [0058]) including LMFP (Table 1 pg. 9) blended with a second active material of Li1+xNiaMnbCocM’dO2 including LiγMꞌzO2 ([0064]) and LiNiMnCoO2 (Table 2 pg. 9), which teaches formula (1) for a LMFP and formula (2) for a NMC.
 	Yoshida does not explicitly teach a doped lithium manganese iron phosphate (dLMFP).  However, Beck in the same field of endeavor teaches doping of lithium manganese iron 
For claims 4, 5, 7 and 18:  The amount of NMC is 40% or less, so it follows that the balance of LMFP is 60% or more, which overlaps with greater than 70 wt % and 75 wt %, where in the case of claimed ranges which “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)	For claims 8, 16, 17:  As to the atomic proportions of the elements in the NMC compound, it is asserted that optimization of formula subscripts within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
For claim 20:  The lithium-ion secondary battery comprises a cathode including the positive electrode active material, an anode including a negative electrode active material, and an electrolytic solution including a lithium salt and an organic solvent. (Yoshida in [0040], [0085])

Claims 1, 4-5, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2007/0141468) in view of Beck et al. (US 2011/0052988)
For claims 1, 9 and 19:  Barker teaches positive electrode active material for use in a lithium-ion secondary battery, the positive electrode active material comprising a blend of a lithium manganese iron phosphate (LMFP) compound of Li3FeMn(PO4)3 blended with LiNi0.8Co0.15Al0.05O2. (Barker in [0233])  This combination teaches formula (1) of LiMnxFeyM1-x-yPO4 with formula (3) of Li1+x(NiaCobAlc)O2, which teaches formula (1) for a LMFP and formula (3) for a NCA.
 	Barker does not explicitly teach a doped lithium manganese iron phosphate (dLMFP).  However, Beck in the same field of endeavor teaches doping of lithium manganese iron phosphate (Beck in [0010]) with a dopant such as Co, inter alia. ([0055])  The skilled artisan would find obvious to modify Barker with a doped lithium manganese iron phosphate.  The motivation for such a modification is increased electronic and full utilization of lithium capacity during fast charge/discharge of the battery. ([0081])
 	For claims 4-5, 10, and 19:  In Barker, the amount of the LMFP compound is 50% to 80%, which overlaps with greater than 70 wt % and 75 wt %, where in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
 	For claim 11:  The NCA compound is LiNi0.8Co0.15Al0.05O2. (Barker in [0233])  
For claim 20:  The lithium-ion secondary battery comprises a cathode including the positive electrode active material, an anode including a negative electrode active material, and an electrolytic solution including a lithium salt and an organic solvent. (Barker in [0384-0389])

s 2-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0270544) in view of Barker (US 2007/0141468) and Beck et al. (US 2011/0052988)
	The teachings of Yoshida, Barker, and Beck are discussed above.  
	For claim 2:  As already discussed, Yoshida teaches a LMFP with a NMC, and Barker teach a LMFP with a NCA compound.  Yoshida or Barker do not explicitly teach a blend of LMFP with both NMC and NCA.  However, Yoshida also discloses a blend as a combination of two or more individual active materials in a physical mixture (Yoshida in [0070]), while Barker also discloses a blend to have an additional (third) cathode active material. (Barker in [0067])  In this regard, a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
	For claims 3 and 12-14:  As already discussed, in both Yoshida and Barker, the amount of the LMFP compound overlaps with greater than 70 wt % so that a prima facie case of obviousness exists. (In re Wertheim)  As to the weight ratio of the NMC compound to the NCA compound, it is asserted that optimization of the weight ratio within the prior art conditions through routine experimentation is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that the claimed weight ratio is critical. (In re Aller) 


15 is rejected under 35 U.S.C. 103 as being unpatentable over either Yoshida et al. (US 2015/0270544) or Barker (US 2007/0141468) in view of Beck et al. (US 2011/0052988), and further in view of Li et al. (US 2001/0055718)
The teachings of Yoshida, Barker, and Beck are discussed above.
Yoshida or Barker does not explicitly teach the LMFP compound to comprise LixMn5Fe0.2Mg0.05PO4.  However, Li in the same field of endeavor teaches LixMny(Fe, Mg)1-yPO4 where LiMn0.75Fe0.25PO4  may additionally include Mg, inter alia, within the compound (Li in [0074-0077]).  As to the atomic proportions of the elements, it is asserted that optimization of Fe and Mg within the compound through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical. (In re Aller)  The skilled artisan would find obvious to further modify Yoshida or Barker with a compound of LixMn5Fe0.2Mg0.05PO4.  The motivation for such a modification is to suppress distortion of the crystal structure and assure a high discharge voltage and superior charging/discharging characteristics. (Li in [0044]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722